DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 6/6/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/6/2019 and 4/7/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 6, and 9-11are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (10,791,922 B2).
 Regarding claim 1,  Hayashi et al discloses (refer to figures 1-3 ) an ophthalmologic apparatus (1)  comprising: a refractometry optical system configured to project light onto a subject's eye (E)  and to detect returning light from the subject's eye; an OCT optical system (8) configured to split light from an OCT light source into measurement light and reference light (column 3, lines 45-55), to project the measurement light onto the subject's eye, and to detect interference light between returning light of the measurement light from the subject's eye and the reference light; a fixation projection system  (4) configured to simultaneously project a first fixation target   and a controller (9) configured to control the refractometry optical system and the OCT optical system to simultaneously perform a refractometry and an OCT measurement (column 3, line 55).  
Hayashi et al discloses all of the claimed limitations a visual angle of the second fixation target being narrower than a visual angle of the first fixation target.
Hayashi discloses target projection system and various kind of visual targets such as fixation target and a visual target (column 5, lines 15-20) and liquid crystal panel 41 displaying pattern representing target (i.e., first fixation Target and second fixation Target) and visual angle  (column 5, lines 44-45).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching various kind of visual targets and liquid crystal display panel display pattern with target and visual angle in to the Hayashi an ophthalmologic apparatus for the purpose of an ophthalmologic device capable of performing arbitrary 
 Regarding claim 2, Hayashi et al discloses wherein the controller (9) controls the fixation projection system to change a presentation state of the second fixation target.  
Regarding claim 3, Hayashi et al discloses wherein the fixation projection system(4) includes: a first fixation target projection system configured to project the first fixation target onto the subject's eye; and a second fixation target projection system (liquid crystal panel 41 displaying pattern representing target (i.e., first fixation Target and second fixation Target) configured to project the second fixation target onto the subject's eye (E), and the first fixation target projection system includes an optical member that combines an optical path of the second fixation projection system with an optical path of the first fixation target projection system.  
Regarding claim 5, Hayashi et al discloses wherein the first fixation target projection system includes a visual target chart on which the first fixation target is displayed, and the second fixation target projection system includes: a light source (60) disposed at an optically conjugate position with the visual target chart; and a diaphragm (53) arranged between the light source and the optical member.  
Regarding claim 6, Hayashi et al discloses wherein the first fixation target projection system (4) includes: a first light source (11); and a transmissive visual target chart on which the first fixation target is displayed and is arranged on the side of the subject's eye (E) with respect to the optical member, wherein the optical member is arranged between the first light source and the visual target chart, and the second fixation 
Regarding claim 9,further comprising: an optical path combining and separating member that combines an optical path of the OCT optical system with an optical path of the refractometry optical system; and an objective lens disposed on an optical path combined by the optical path combining and separating member, wherein the optical path combining and separating member wavelength-separates light incident through the objective lens and guides the wavelength-separated light to the OCT optical system.  
Regarding claim 10, Hayashi et al discloses (refer to figures 1-3 ) a method of controlling an ophthalmologic apparatus, the ophthalmologic apparatus (1) comprising: a refractometry optical system configured to project light onto a subject's eye and to detect returning light from the subject's eye; an OCT optical system(8)  configured to split light from an OCT light source into measurement light and reference light, to project the measurement light onto the subject's eye, and to detect interference light between returning light of the measurement light from the subject's eye and the reference light(column 3, lines 45-55),  a fixation projection system (4) configured to project a first fixation target and a second fixation target onto the subject's eye, a visual angle of the second fixation target being narrower than a visual angle of the first fixation target; and a controller (9) , the method comprising: a projection step that controls the fixation projection system to simultaneously project the first fixation target and the second fixation target onto the subject's eye; and a measurement step that controls the refractometry optical system and the OCT optical system to simultaneously perform a refractometry (column 3, line 55).  

Hayashi discloses target projection system and various kind of visual targets such as fixation target and a visual target (column 5, lines 15-20) and liquid crystal panel 41 displaying pattern representing target and visual angle  (column 5, lines 44-45).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching various kind of visual targets and liquid crystal display panel display pattern with target and visual angle in to the Hayashi an ophthalmologic apparatus for the purpose of an ophthalmologic device capable of performing arbitrary. 
Regarding claim 11, Hayashi et al discloses wherein the projection step controls the fixation projection system (4) to change a presentation state of the second fixation target.  
Claims 4, 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (10,791,922 B2) in view of Henebuchi (2014/0375952 A1).
Regarding claim 4, depends on claim 3, Hayashi et al discloses all of the claimed limitations except, where a fogging of the subject's eye is promoted, and a light source disposed at an optically conjugate position with a fundus of the subject's eye.  
 Henebuchi discloses where a fogging of the subject's eye is promoted, and a light source (121) disposed at an optically conjugate position with a fundus of the subject's eye (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching a fogging of the subject's eye is promoted, and a light source disposed at an optically conjugate position with a fundus of the subject's eye in to the 
Regarding claim 7, depends on claim 5, Hayashi discloses all of the claimed limitations except the visual target chart to a position where a fogging of the subject's eye is promoted.  
Henebuchi discloses, the visual target chart to a position where a fogging of the subject's eye is promoted (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching the visual target chart to a position where a fogging of the subject's eye is promoted in to the Hayashi ophthalmologic apparatus for the purpose stable and of high operability for eye examination as taught by Henebuchi (paragraph 0006).  
Regarding claim 8, depends claim 4, Hayashi discloses all of the claimed limitations except wherein the controller controls the OCT optical system to perform an OCT measurement while at least a fogging control for moving the visual target chart to a position where a fogging of the subject's eye is promoted is performed.  
Henebuchi discloses, the visual target chart to a position where a fogging of the subject's eye is promoted (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching the visual target chart to a position where a fogging of the subject's eye is promoted in to the Hayashi ophthalmologic apparatus for the purpose stable and of high operability for eye examination as taught by Henebuchi (paragraph 0006).  

Hayashi discloses all of the claimed limitations except the visual target chart to a position where a fogging of the subject's eye is promoted, and at least the fogging control step and the OCT measurement step are simultaneously performed.  
Henebuchi discloses, the visual target chart to a position where a fogging of the subject's eye is promoted (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching the visual target chart to a position where a fogging of the subject's eye is promoted in to the Hayashi ophthalmologic apparatus for the purpose stable and of high operability for eye examination as taught by Henebuchi (paragraph 0006).  
Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/9/2021